*509Order, Supreme Court, Bronx County (Barry Salman, J.), entered on or about April 13, 2012, which granted the motion of plaintiffs current counsel to confirm the report of the Judicial Hearing Officer recommending the division of a contingency fee award between current counsel and nonparty appellant, unanimously affirmed, without costs.
The report of a JHO should be confirmed “whenever the findings contained therein are supported by the record and the [JHO] has clearly defined the issues and resolved matters of credibility” (Nager v Panadis, 238 AD2d 135, 135-136 [1st Dept 1997]). Here, the JHO considered the appropriate factors in apportioning the contingency fee, including the hours worked, the quality of the work and the result (Castellanos v CBS Inc., 89 AD3d 499 [1st Dept 2011]). Appellant former counsel points to nothing in the record that indicates the JHO overlooked or misconstrued any of the relevant facts or law. As such, the IAS court properly confirmed the recommendation. Concur — Tom, J.P, Mazzarelli, Freedman, Richter and Feinman, JJ.